Citation Nr: 1517417	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO. 12-02 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to compensation under 38 U.S.C. § 1151 for residuals of lumbar fusion, to include sexual dysfunction, foot drop, urinary incontinence, and bowel incontinence.

2. Entitlement to compensation under 38 U.S.C. § 1151 for residuals of penile implant, to include sexual dysfunction, urinary incontinence, and bowel incontinence.

3. Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Rick Little, Agent



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is required prior to adjudication of the Veteran's claims.

The Veteran has asserted that an April 2006 lumbar fusion surgery was performed at a substandard level and resulted in his current foot drop, incontinence, and sexual dysfunction.  The medical record (October 2006 CT scan) reflects that three of the four pedicle screws implanted in April 2006 were placed incorrectly and may have impinged the spinal cord.  In support of his assertions the Veteran submitted a private opinion that indicated his residuals were the result of the poorly performed surgery.  However, the private examiner also stated that the Veteran's symptoms did not pre-exist his surgery.  Review of the record reveals that this is inaccurate.  For example, a January 2006 VA treatment report indicates that the Veteran was already experiencing erectile dysfunction, incontinence, and radiculopathy that included numbness of the right lower extremity.

Further, there remain questions as to what effect, if any, the malplaced pedicle screws had on the Veteran's symptoms.  It is well documented that the Veteran has a history of degenerative disc disease (DDD) and degenerative joint disease (DJD) of the back that preceded his 2006 surgery.  However, given the pre-existence of symptoms, and the alleviation of symptoms following removal of the pedicle screws in November 2006 followed by the renewal of symptoms in January 2007, further development is necessary to determine what effect the April 2006 surgery had on the Veteran.  Therefore, in light of the inadequacies of the private medical opinion and the absence of a clear indication of the effect of the April 2006 surgery, remand is necessary.

Additionally, the Veteran has asserted a claim for service connection for PTSD.  The medical record reflects that he is diagnosed with depression and PTSD.  Additionally, the Veteran has identified his service at Guantanamo Bay during the Cuban revolution as his in-service stressor.  However, the record is negative for a medical opinion regarding the etiology of any acquired psychiatric disability.  As such, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records for the Veteran dated from January 2014 to the present.  Additionally, the RO should attempt to obtain the signed surgical consent forms utilized in the 2006 lumbar spine surgeries and the November 2007 penile implant surgery.  If no written consent form(s) can be located, this information should be documented.

2. Thereafter, schedule the Veteran for an examination with an appropriate VA clinician (preferably a neurosurgeon or orthopedic spine surgeon) in order to determine the etiology of his current foot drop, sexual dysfunction, and incontinence.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests or studies should be performed.  After examination and evaluation of the entire record the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current foot drop, incontinence, and sexual dysfunction, were caused or aggravated by his April 2006 lumbar fusion surgery.

In providing this opinion the examiner should address the Veteran's previous diagnoses of DDD and DJD and discuss the impact, if any, these processes have on the Veteran.  The examiner should also note that aggravation is considered to be a permanent worsening.  The opinion provided must be supported by adequate rationale.

3. The Veteran should also be scheduled for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The claims file, including a copy of this remand, should be provided to the examiner.  The examiner should identify all pertinent symptoms and make any necessary diagnoses.  After an examination and review of the entire record the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's currently diagnosed psychiatric disorders, to include PTSD and depression, were caused by or are otherwise related to military service?

If PTSD is diagnosed, the examiner should state the specific stressor or stressors that led to the PTSD.
The provided opinion must be supported by adequate rationale.

4. The Veteran should be notified that it is his responsibility to report for an examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

5. After completing the above development, readjudicate the issues on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).











_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




